Exhibit 10.4

EXECUTION VERSION

 

 

 

STOCKHOLDERS AGREEMENT

BY AND AMONG

TAYLOR MORRISON HOME CORPORATION

AND

THE STOCKHOLDERS PARTY HERETO

DATED AS OF APRIL 9, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS

     2  

Section 1.1

  

Definitions

     2  

Section 1.2

  

Other Interpretive Provisions

     5  

Article II REPRESENTATIONS AND WARRANTIES

     6  

Section 2.1

  

Existence; Authority; Enforceability

     6  

Section 2.2

  

Absence of Conflicts

     6  

Section 2.3

  

Consents

     6  

Article III GOVERNANCE

     7  

Section 3.1

  

The Board

     7  

Section 3.2

  

Voting Agreement

     10  

Section 3.3

  

The Boards of Directors of U.S. Parent and Canadian Parent

     10  

Section 3.4

  

Company and Partnership Activities; Approvals

     10  

Section 3.5

  

Subsidiaries of the Company

     12  

Article IV GENERAL PROVISIONS

     12  

Section 4.1

  

Company Charter and Company Bylaws

     12  

Section 4.2

  

Freedom to Pursue Opportunities

     12  

Section 4.3

  

Assignment; Benefit

     13  

Section 4.4

  

Termination

     13  

Section 4.5

  

Limits on Transfer or Issuance of Class B Common Stock

     13  

Section 4.6

  

Severability

     14  

Section 4.7

  

Entire Agreement; Amendment

     14  

Section 4.8

  

Counterparts

     14  

Section 4.9

  

Notices

     14  

Section 4.10

  

Governing Law

     17  

Section 4.11

  

Jurisdiction

     17  

Section 4.12

  

Waiver of Jury Trial

     17  

Section 4.13

  

Specific Performance

     17  

Section 4.14

  

Subsequent Acquisition of Shares

     18  

 

i



--------------------------------------------------------------------------------

This STOCKHOLDERS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of April 9, 2013,
is made by and among:

i. Taylor Morrison Home Corporation, a Delaware corporation (the “Company”);

ii. TPG TMM Holdings II, L.P., a Cayman Islands limited partnership (together
with its Affiliates, “TPG” or the “TPG Investor”);

iii. OCM TMM Holdings II, L.P., a Cayman Islands limited partnership (together
with its Affiliates, “Oaktree” or the “Oaktree Investor”);

iv. JHI Holding Limited Partnership, a British Columbia limited partnership
(together with its Affiliates, “JHI” or the “JHI Investor”); and

v. such other Persons who from time to time become party hereto by executing a
counterpart signature page hereof and are designated by the Board (as defined
below) as “Other Stockholders” (the “Other Stockholders” and, together with the
TPG Investor, the Oaktree Investor and the JHI Investor, the “Stockholders”).

For purposes of this Agreement, each of TPG and Oaktree is a “Principal
Sponsor”, and each of TPG, Oaktree and JHI is an “Investor”.

RECITALS

WHEREAS, on July 13, 2011, TMM Holdings (G.P.) Inc., TMM Holdings Limited
Partnership (the “Partnership”), and certain stockholders party thereto entered
into a Stockholders Agreement (the “Prior Agreement”);

WHEREAS, pursuant to a Reorganization Agreement dated the date hereof, the
Company, the Partnership, the Investors and certain other Persons have effected
a series of reorganization transactions (collectively, the “Reorganization
Transactions”);

WHEREAS, after giving effect to the Reorganization Transactions, the Principal
Sponsors own limited partnership interests in TMM Holdings II Limited
Partnership (“New TMM Units”) and shares of the Company’s Class B common stock,
par value $0.00001 per share (the “Class B Common Stock”), which, subject to
certain restrictions, are exchangeable from time to time at the option of the
holder thereof for shares of the Company’s Class A common stock, par value
$0.00001 per share (the “Class A Common Stock” and, together with the Class B
Common Stock, the “Common Stock”) pursuant to an Exchange Agreement dated the
date hereof;

WHEREAS, on the date hereof, the Company has priced an initial public offering
of shares of its Class A Common Stock (the “IPO”) pursuant to an Underwriting
Agreement dated the date hereof (the “Underwriting Agreement”);

 

1



--------------------------------------------------------------------------------

WHEREAS, on the date hereof, the Prior Agreement is being terminated by the
parties thereto; and

WHEREAS, the parties hereto desire to provide for certain governance rights and
other matters, and to set forth the respective rights and obligations of the
Stockholders following the IPO.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“90-Day Unaffiliated Director” has the meaning set forth in Section 3.1(a).

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided that the Company, the Partnership,
U.S. Parent, Canadian Parent and each of their respective subsidiaries shall not
be deemed to be Affiliates of the TPG Investor, Oaktree Investor or JHI
Investor. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Board” means the board of directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Canadian Parent” means Monarch Communities Inc., a British Columbia
corporation.

“Canadian Parent Governance Agreement” means the Canadian Parent Governance
Agreement, dated as of the date hereof, by and among the Company, the
Partnership, Canadian Parent and the other parties thereto.

“Chief Executive Officer” means the chief executive officer of the Company then
in office.

“Class A Common Stock” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Class A Units” means, collectively, the Class A-T Units of TPG TMM Holdings II,
L.P. and the Class A-O Units of Oaktree TMM Holdings II, L.P.

“Class B Common Stock” has the meaning set forth in the Recitals.

“Class J Units” means, collectively, the Class J1-T Units, Class J2-T Units and
Class J3-T Units of TPG TMM Holdings II, L.P. and the Class J1-O Units, Class
J2-O Units and Class J3-O Units of Oaktree TMM Holdings II, L.P.

“Closing” means the closing of the IPO.

“Code” means the U.S. Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code shall include a reference to any successor provision
thereto.

“Common Stock” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble.

“Company Bylaws” means the bylaws of the Company in effect on the date hereof,
as may be amended from time to time.

“Company Charter” means the certificate of incorporation of the Company in
effect on the date hereof, as may be amended from time to time.

“Company Shares” means (i) all shares of Common Stock that are not then subject
to vesting (including shares that were at one time subject to vesting to the
extent they have vested), (ii) all shares of Common Stock issuable upon
exercise, conversion or exchange of any option, warrant or convertible security
that are not then subject to vesting (including shares that were at one time
subject to vesting to the extent they have vested) (without double counting
shares of Class A Common Stock issuable upon an exchange of shares of Class B
Common Stock together with New TMM Units) and (iii) all shares of Common Stock
directly or indirectly issued or issuable with respect to the securities
referred to in clauses (i) or (ii) above by way of unit or stock dividend or
unit or stock split, or in connection with a combination of units or shares,
recapitalization, merger, consolidation or other reorganization.

“Debt Threshold” means an amount equal to $50.0 million.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Fund Indemnitors” has the meaning set forth in Section 3.1(i).

“Indemnitee” has the meaning set forth in Section 3.1(i).

“Investor” has the meaning set forth in the Preamble.

“IPO” has the meaning set forth in the Recitals.

 

3



--------------------------------------------------------------------------------

“JHI” or “JHI Investor” has the meaning set forth in the Preamble.

“JHI Director” has the meaning set forth in Section 3.1(a).

“Loan Threshold” means an amount equal to $50.0 million.

“Majority in Interest” means, with respect to the Stockholders or any subset
thereof, Stockholders who beneficially own a majority of Company Shares held by
the Stockholders or such subset of Stockholders, as applicable.

“Member of the Immediate Family” means, with respect to an individual, (a) each
parent, spouse (but not including a former spouse or a spouse from whom such
individual is legally separated) or child (including those adopted) of such
individual and (b) each trustee, solely in his or her capacity as trustee and so
long as such trustee is reasonably satisfactory to the Company, for a trust
naming only one or more of the Persons listed in sub-clause (a) as
beneficiaries.

“Necessary Action” means, with respect to a specified result, all actions
necessary to cause such result, including (i) voting or providing a written
consent or proxy with respect to the Company Shares, (ii) causing the adoption
of stockholders’ resolutions and amendments to the organizational documents of
the Company, (iii) executing agreements and instruments, and (iv) making, or
causing to be made, with governmental, administrative or regulatory authorities,
all filings, registrations or similar actions that are required to achieve such
result.

“Oaktree” or “Oaktree Investor” has the meaning set forth in the Preamble.
“Oaktree Directors” has the meaning set forth in Section 3.1(a).

“Other Stockholders” has the meaning set forth in the Preamble.

“Partnership” has the meaning set forth in the Preamble.

“Person” means any individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or
government or any agency or political subdivision thereof.

“Principal Sponsor” has the meaning set forth in the Preamble.

“Principal Sponsor Minimum” means, with respect to a Principal Sponsor, a number
of shares of Common Stock equal to at least 50% of the outstanding shares of
Common Stock owned by such Principal Sponsor as of the closing of all of the
transactions contemplated by the Underwriting Agreement and the Put/Call
Agreement, or, if no such closing occurs prior to June 30, 2013, the Closing.

“Purchase Consideration Threshold” means an amount equal to $50.0 million.

“Put/Call Agreement” means the Put/Call Agreement, dated as of the date hereof,
by and among TPG, Oaktree, TMM Holdings II Limited Partnership and the Company.

 

4



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants or financial advisors or other Person associated with, or acting on
behalf of, such Person.

“Requisite Investor Approval” means (a) for so long as each Principal Sponsor
holds at least the Principal Sponsor Minimum, the approval of a majority of the
Board, including in each case at least one director designated by each Principal
Sponsor; and (b) to the extent only one Principal Sponsor holds the Principal
Sponsor Minimum, the approval of a majority of the Board, including in each case
at least one director designated by such Principal Sponsor. At such time as
neither Principal Sponsor holds at least the Principal Sponsor Minimum, any
action requiring “Requisite Investor Approval” shall be determined by the
Company or the Board in accordance with applicable law.

“Sale Consideration Threshold” means an amount equal to $50.0 million.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Stockholders” has the meaning set forth in the Preamble.

“TMM Companies” means the Partnership, TMM Holdings II Limited Partnership, TMM
Holdings II GP, ULC and TMM Holdings (G.P.) ULC.

“TPG” or “TPG Investor” has the meaning set forth in the Preamble.

“TPG Directors” has the meaning set forth in Section 3.1(a).

“Transfer” means, with respect to any Company Shares, any interest therein, or
any other securities or equity interests, a direct or indirect transfer, sale,
exchange, assignment, pledge, hypothecation or other encumbrance or other
disposition thereof, including the grant of an option or other right, whether
directly or indirectly, whether voluntarily, involuntarily or by operation of
law; and “Transferred”, “Transferee” and “Transferor” shall each have a
correlative meaning.

“Unaffiliated Director” has the meaning set forth in Section 3.1(a).

“Underwriting Agreement” has the meaning set forth in the Recitals.

“U.S. Parent” means Taylor Morrison Holdings, Inc., a Delaware corporation.

“U.S. Parent Governance Agreement” means the U.S. Parent Governance Agreement,
dated as of the date hereof, by and among the Company, the Partnership, U.S.
Parent and the other parties thereto.

Section 1.2 Other Interpretive Provisions. (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

 

5



--------------------------------------------------------------------------------

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Each of the parties to this Agreement hereby represents and warrants to each
other party to this Agreement that as of the date such party executes this
Agreement:

Section 2.1 Existence; Authority; Enforceability. Such party has the power and
authority to enter into this Agreement and to carry out its obligations
hereunder. Such party is duly organized and validly existing under the laws of
its jurisdiction of organization, and the execution of this Agreement, and the
consummation of the transactions contemplated herein, have been authorized by
all necessary action on the part of its board of directors (or equivalent) and
shareholders (or other holders of equity interests), if required, and no other
act or proceeding on its part is necessary to authorize the execution of this
Agreement or the consummation of any of the transactions contemplated hereby.
This Agreement has been duly executed by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

Section 2.2 Absence of Conflicts. The execution and delivery by such party of
this Agreement and the performance of its obligations hereunder does not and
will not (a) conflict with, or result in the breach of any provision of the
constitutive documents of such party, (b) result in any violation, breach,
conflict, default or an event of default (or an event which with notice, lapse
of time, or both, would constitute a default or an event of default), or give
rise to any right of acceleration or termination or any additional payment
obligation, under the terms of any contract, agreement or permit to which such
party is a party or by which such party’s assets or operations are bound or
affected, or (c) violate any law applicable to such party.

Section 2.3 Consents. Other than as expressly required herein or any consents
which have already been obtained, no consent, waiver, approval, authorization,
exemption, registration, license or declaration is required to be made or
obtained by such party in connection with (a) the execution, delivery or
performance of this Agreement or (b) the consummation of any of the transactions
contemplated herein.

 

6



--------------------------------------------------------------------------------

ARTICLE III

GOVERNANCE

Section 3.1 The Board.

(a) Composition of Initial Board. Prior to Closing, the Company and the
Stockholders shall take all Necessary Action to cause the Board to be comprised
of ten (10) directors, (i) three (3) of whom shall be designated by TPG (each, a
“TPG Director”), (ii) three (3) of whom shall be designated by Oaktree (each, an
“Oaktree Director”), (iii) one (1) of whom shall be designated by JHI (the “JHI
Director”), (iv) one (1) of whom shall be the Chief Executive Officer and
(v) two (2) of whom shall be directors who meet the independence criteria set
forth in Rule 10A-3 under the Exchange Act (each, an “Unaffiliated Director”).
Within ninety (90) days of the effectiveness of this Agreement, the Company and
the Stockholders shall take all Necessary Action to cause the Board to increase
in size by one (1) director to eleven (11) directors and to fill such vacancy
with one (1) additional Unaffiliated Director (the “90-Day Unaffiliated
Director”) who shall be appointed by a majority of the Board. The foregoing
directors shall be divided into three classes of directors, each of whose
members shall serve for staggered three-year terms as follows:

(1) the class I directors shall include one (1) TPG Director, one (1) Oaktree
Director, the Chief Executive Officer and one (1) Unaffiliated Director;

(2) the class II directors shall include one (1) TPG Director, one (1) Oaktree
Director, the JHI Director and the 90-Day Unaffiliated Director; and

(3) the class III directors shall include one (1) TPG Director, one (1) Oaktree
Director and (1) one Unaffiliated Director.

The initial term of the class I directors shall expire immediately following the
Company’s 2014 annual meeting of stockholders at which directors are elected.
The initial term of the class II directors shall expire immediately following
the Company’s 2015 annual meeting of stockholders at which directors are
elected. The initial term of the class III directors shall expire immediately
following the Company’s 2016 annual meeting at which directors are elected.

For the avoidance of doubt, this Section 3.1(a) is applicable solely to the
initial composition of the Board and shall have no further force or effect after
the 90-Day Unaffiliated Director is appointed to the Board (except that (i) a
director shall remain a member of the class of directors to which he or she was
assigned in accordance with this Section 3.1(a) and (ii) the initial terms of
each class of directors shall expire as set forth in this Section 3.1(a)).

(b) Principal Sponsor Representation. For so long as a Principal Sponsor holds a
number of shares of Common Stock representing at least the percentage of shares
of Common Stock held by such Principal Sponsor as of the closing of all of the
transactions contemplated by the Underwriting Agreement and the Put/Call
Agreement (or, if no such closing occurs prior to June 30, 2013, the Closing)
shown below, there shall be included in the slate of nominees recommended by the
Board for election as directors at each applicable annual or

 

7



--------------------------------------------------------------------------------

special meeting of shareholders at which directors are to be elected that number
of individuals designated by such Principal Sponsor (each, a “Principal Sponsor
Designee”) that, if elected, will result in such Principal Sponsor having the
number of directors serving on the Board that is shown below.

 

Percent

   Number of
Directors  

50% or greater

     3   

Less than 50% but greater than or equal to 10%

     2   

Less than 10% but greater than or equal to 5%

     1   

Upon any decrease in the number of directors that a Principal Sponsor is
entitled to designate for election to the Board, such Principal Sponsor shall
take all Necessary Action to cause the appropriate number of Principal Sponsor
Designees to offer to tender resignation. If such resignation is then accepted
by the Board, the Company and the Stockholders shall cause the authorized size
of the Board to be reduced accordingly unless the Company with Requisite
Investor Approval determines not to reduce the authorized size of the Board.

(c) JHI Representation. For so long as the Principal Sponsors in the aggregate
own at least fifty percent (50%) of the number of shares of Common Stock held by
the Principal Sponsors as of the closing of all of the transactions contemplated
by the Underwriting Agreement and the Put/Call Agreement (or, if no such closing
occurs prior to June 30, 2013, the Closing) and JHI owns at least fifty percent
(50%) in the aggregate of the Class A Units and at least fifty percent (50%) in
the aggregate of the Class J Units that JHI holds as of such time, there shall
be included in the slate of nominees recommended by the Board for election as
directors at each applicable annual or special meeting of shareholders at which
directors are to be elected that number of individuals designated by JHI (each,
a “JHI Designee”) that, if elected, will result in there being one (1) JHI
Director serving on the Board. Upon any decrease in the number of directors that
JHI is entitled to designate for election to the Board, JHI shall take all
Necessary Action to cause the JHI Designee to offer to tender resignation. If
such resignation is accepted by the Board, then the Company and the Stockholders
shall cause the authorized size of the Board to be reduced accordingly unless
the Company with Requisite Investor Approval determines not to reduce the
authorized size of the Board.

(d) CEO Representation. Subject to the last sentence of Section 3.1(e), if the
term of the Chief Executive Officer as a director on the Board is to expire in
conjunction with any annual or special meeting of shareholders at which
directors are to be elected, the Chief Executive Officer shall be included in
the slate of nominees recommended by the Board for election.

(e) Vacancies. Except as provided in Sections 3.1(b) and 3.1(c), (i) each
Investor shall have the exclusive right to remove its designees from the Board,
and the Company and the Principal Sponsors shall take all Necessary Action to
cause the removal of any such designee at the request of the designating
Investor and (ii) each Investor shall have the exclusive right to designate for
election to the Board directors to fill vacancies created by reason of death,
removal or resignation of its designees to the Board, and the Company and the
Principal Sponsors shall take all Necessary Action to cause any such vacancies
to be filled by replacement directors designated by such designating Investor as
promptly as reasonably practicable;

 

8



--------------------------------------------------------------------------------

provided, that, for the avoidance of doubt and notwithstanding anything to the
contrary in this paragraph, no Investor shall have the right to designate a
replacement director, and the Company and the Principal Sponsors shall not be
required to take any action to cause any vacancy to be filled by any such
designee, to the extent that election or appointment of such designee to the
Board would result in a number of directors designated by such Investor in
excess of the number of directors that such Investor is then entitled to
designate for membership on the Board pursuant to Section 3.1(b) or
Section 3.1(c), as applicable. If the Chief Executive Officer resigns or is
terminated for any reason, the Company, the Chief Executive Officer and the
Principal Sponsors shall take all Necessary Action to remove the Chief Executive
Officer from the Board and fill such vacancy with the next Chief Executive
Officer in office.

(f) Additional Unaffiliated Directors. For so long as any Principal Sponsor has
the right to designate at least one (1) director for nomination under this
Agreement, the Company will take all Necessary Action to ensure that the number
of directors serving on the Board shall not exceed eleven (11); provided, that
the number of directors may be increased if necessary to satisfy the
requirements of applicable laws and stock exchange regulations.

(g) Committees. Subject to applicable laws and stock exchange regulations, each
Principal Sponsor shall have the right to have a representative appointed to
serve on each committee of the Board for so long as such Principal Sponsor has
the right to designate at least one (1) director for election to the Board.
Subject to applicable laws and stock exchange regulations, each Principal
Sponsor shall have the right to have a representative appointed as an observer
to any committee of the Board to which such Principal Sponsor (i) does not elect
to have a representative appointed or (ii) is prohibited by applicable laws or
stock exchange regulations from having a representative appointed, in each case
for so long as such Principal Sponsor has the right to designate at least one
(1) director for nomination under this Agreement.

(h) Reimbursement of Expenses. The Company shall reimburse each TPG Director,
Oaktree Director, JHI Director, Principal Sponsor Designee and JHI Designee for
all reasonable and documented out-of-pocket expenses incurred in connection with
such director’s or designee’s participation in the meetings of the Board or any
committee of the Board, including reasonable travel, lodging and meal expenses.

(i) D&O Insurance; Indemnification Priority. The Company shall obtain customary
director and officer indemnity insurance on commercially reasonable terms. The
Company hereby acknowledges that any director, officer or other indemnified
person covered by any such indemnity insurance policy (any such Person, an
“Indemnitee”) may have certain rights to indemnification, advancement of
expenses and/or insurance provided by TPG, Oaktree or one or more of their
respective Affiliates (collectively, the “Fund Indemnitors”). The Company hereby
(i) agrees that the Company and any Company subsidiary that provides indemnity
shall be the indemnitor of first resort (i.e., its or their obligations to an
Indemnitee shall be primary and any obligation of any Fund Indemnitor to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by Indemnitee shall be secondary), and (ii) irrevocably waives,
relinquishes and releases the Fund Indemnitors from any and all claims against
the Fund Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof. The Company further agrees that no advancement or
payment by the Fund Indemnitors on behalf of an Indemnitee with respect to any
claim for which such Indemnitee has

 

9



--------------------------------------------------------------------------------

sought indemnification from the Company, as the case may be, shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of such Indemnitee against the Company.

Section 3.2 Voting Agreement. Each Principal Sponsor agrees to cast all votes to
which such Principal Sponsor is entitled in respect of its Company Shares,
whether at any annual or special meeting, by written consent or otherwise, so as
to cause to be elected to the Board those individuals designated in accordance
with Section 3.1(a)-(f) and to otherwise effect the intent of this Article III.

Section 3.3 The Boards of Directors of U.S. Parent and Canadian Parent. The
Company shall take all Necessary Action to cause the composition of the board of
directors of U.S. Parent and the board of directors of Canadian Parent to be
identical at all times to that of the Board; provided, that, notwithstanding
anything to the contrary set forth in this Section 3.3, in the event that a
Principal Sponsor Designee or JHI Designee is not elected to the Board at the
applicable annual or special meeting of shareholders at which such nominee is up
for election (or re-election) to the Board pursuant to the terms of this
Agreement, the Company shall take all Necessary Action to cause such Principal
Sponsor Designee or JHI Designee to be appointed or elected to the board of
directors of U.S. Parent and the board of directors of Canadian Parent in place
of a director who was not on the slate of nominees recommended by the Board at
the time of the annual or special meeting of shareholders at which he or she was
not elected (or re-elected) to the Board; provided, further, that the Company
shall take all Necessary Action to fill any vacancy caused by the removal or
resignation of any such Principal Sponsor Designee or JHI Designee with a
replacement director designated by the applicable Principal Sponsor or JHI, as
applicable, unless the election or appointment of such a replacement would
result in a number of directors designated by such Investor in excess of the
number of directors that such Investor is then entitled to designate for
membership on the Board pursuant to Section 3.1(b) or Section 3.1(c), as
applicable.

Section 3.4 Company and Partnership Activities; Approvals. The Company shall not
take, and shall cause TMM Holdings II Limited Partnership and the Partnership
not to take, any actions that would cause TMM Holdings II Limited Partnership or
the Partnership to conduct any activities other than stewardship over the
investments of the Partnership in U.S. Parent and Canadian Parent. The Company
shall not conduct any business or operations other than those of a holding
company, the sole direct subsidiaries of which are TMM Holdings II Limited
Partnership and TMM Holdings II GP, ULC. The Company shall be permitted, among
other things, to maintain its legal existence, including by incurring fees,
costs and expenses relating to such maintenance, to participate in tax,
accounting and other administrative matters as a member of a consolidated group
with TMM Holdings II Limited Partnership and its subsidiaries, to make public
offerings of any securities (subject to the paragraphs below), to register its
securities under applicable securities laws and maintain public listing of its
securities, to incur expenses relating to overhead and general operations, to
provide indemnification to officers, directors, consultants and agents, and to
perform

 

10



--------------------------------------------------------------------------------

activities incidental to those enumerated in this sentence. The Company shall
take all Necessary Action to cause (i) TMM Holdings II GP, ULC to conduct no
activities other than acting as general partner of TMM Holdings II Limited
Partnership and (ii) TMM Holdings (G.P.) ULC to conduct no activities other than
acting as general partner of the Partnership. In furtherance of the foregoing,
the Company shall not take, and shall cause the TMM Companies not to take, any
of the following actions without prior Requisite Investor Approval:

 

  i. Any transactions or series of related transactions (i) in which any Person
or Persons (other than TPG Investors or Oaktree Investors) acquires in excess of
50% of the then outstanding shares of any class of capital stock (or equivalent)
of the Company, any TMM Company, U.S. Parent or Canadian Parent (whether by
merger, consolidation, sale or transfer of partnership interests, tender offer,
exchange offer, reorganization, recapitalization or otherwise) or (ii) following
which any Person or Persons (other than TPG Investors, Oaktree Investors or the
Company) have the direct or indirect power to elect a majority of the members of
the board of directors (or equivalent) of the Company, any TMM Company, U.S.
Parent or Canadian Parent;

 

  ii. Any transaction or series of related transactions involving the sale,
lease, exchange or other disposal by the Company or any TMM Company of any of
their respective assets for consideration having a fair market value (as
reasonably determined by the Board) in excess of the Sale Consideration
Threshold;

 

  iii. Any transaction or series of related transactions involving the purchase,
rent, license, exchange or other acquisition by the Company or any TMM Company
of any assets (including securities) for consideration having a fair market
value (as reasonably determined by the Board) in excess of the Purchase
Consideration Threshold;

 

  iv. The hiring or termination of the Chief Executive Officer;

 

  v. (A) any incurrence of indebtedness by the Company or any TMM Company if,
after taking into account the incurrence of such indebtedness, the aggregate
outstanding indebtedness of the Company and the TMM Companies would exceed the
Debt Threshold, or (B) the making of any loan, advance or capital contribution
to any Person (other than a TMM Company, U.S. Parent or Canadian Parent) by the
Company or any TMM Company in excess of the Loan Threshold;

 

  vi.

Any authorization or issuance of equity securities of the Company or its direct
or indirect subsidiaries other than (A) pursuant to any equity incentive plans
or arrangements of U.S. Parent, Canadian Parent and their respective
subsidiaries that have been approved by “Requisite Investor Approval” (as such
term is defined in the U.S. Parent Governance

 

11



--------------------------------------------------------------------------------

  Agreement and the Canadian Parent Governance Agreement, respectively) or
(B) upon an exchange of shares of Class B Common Stock together with New TMM
Units for shares of Class A Common Stock; or

 

  vii. Any increase or decrease in the size of the Board other than in
accordance with Section 3.1.

Each of TPG and Oaktree acknowledges and agrees that Requisite Investor Approval
has been obtained with respect to all actions taken and transactions undertaken
on the date hereof in connection with the IPO. Each Investor agrees to cast all
votes to which such holder is entitled in respect of its Company Shares, whether
at any annual or special meeting, by written consent or otherwise, against any
action that otherwise requires Requisite Investor Approval but for which
Requisite Investor Approval has not been obtained.

Section 3.5 Unless permitted with Requisite Investor Approval, the Company shall
not have any direct subsidiaries other than TMM Holdings II Limited Partnership
and TMM Holdings II GP, ULC nor shall it directly own any equity interests or
other debt or equity investments in any other Person (other than its own
treasury stock). Unless otherwise permitted following receipt of Requisite
Investor Approval, the Company shall take all Necessary Action to cause TMM
Holdings II GP, ULC not to have any direct subsidiaries other than TMM Holdings
II Limited Partnership and not to directly own any equity interests or other
debt or equity investments in any other Person (other than its own treasury
stock).

ARTICLE IV

GENERAL PROVISIONS

Section 4.1 Company Charter and Company Bylaws.

(a) The provisions of this Agreement shall be controlling if any such provisions
or the operation thereof conflict with the provisions of the Company Charter or
the Company Bylaws. The Company and the Principal Sponsors agree to take all
Necessary Action to amend the Company Charter and Company Bylaws so as to avoid
any conflict with the provisions hereof.

(b) Any amendment to the Company Bylaws shall only be effective if approved by
Requisite Investor Approval or such shareholder approval as is set forth in the
Company Bylaws.

Section 4.2 Freedom to Pursue Opportunities. The parties expressly acknowledge
and agree that: (i) each Investor, each Representative of an Investor and each
director or officer of the Company, the Partnership or any TMM Company that is
an Affiliate or designee of an Investor (each, an “Investor Designee”) has the
right to, and has no duty (contractual or otherwise) not to, (x) directly or
indirectly engage in the

 

12



--------------------------------------------------------------------------------

same or similar business activities or lines of business as the Company, the
Partnership or any TMM Company, including those deemed to be competing with the
Company, the Partnership or any TMM Company, or (y) directly or indirectly do
business with any client, customer or supplier of the Company, the Partnership
or any TMM Company; and (ii) in the event that an Investor, any Representative
of a Principal Sponsor or any Investor Designee acquires knowledge of a
potential transaction or matter that may be a corporate opportunity for the
Company, the Partnership or any TMM Company, such Investor, Representative or
Investor Designee shall have no duty (contractual or otherwise) to communicate
or present such corporate opportunity to the Company, the Partnership, any TMM
Company or any of their respective Affiliates, and, notwithstanding any
provision of this Agreement to the contrary, shall not be liable to the Company,
the Partnership, any TMM Company or any of their respective Affiliates,
subsidiaries, stockholders or other equity holders for breach of any duty
(contractual or otherwise) by reason of the fact that such Investor,
Representative or Investor Designee, directly or indirectly, pursues or acquires
such opportunity for itself, directs such opportunity to another Person, or does
not present such opportunity to the Company, TMM Holdings II Limited
Partnership, the Partnership or any of their respective Affiliates. For the
avoidance of doubt, the provisions of this Section 4.2 shall have independent
effect with respect to, and shall not be construed as being in lieu of or
otherwise limiting, any separate obligations of any Person under any agreement
between the Company and/or the Partnership, including any agreement related to
noncompetition, nonsolicitation, confidentiality or other restrictions on the
activities or operations of such Person.

Section 4.3 Assignment; Benefit.

(a) The rights and obligations hereunder shall not be assignable without the
prior written consent of the other parties hereto. Any attempted assignment of
rights or obligations in violation of this Section 4.3 shall be null and void.

(b) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and permitted assigns, and there
shall be no third-party beneficiaries to this Agreement other than the
Indemnitees and the Fund Indemnitors under Section 3.1(i), and the Investors,
their Representatives and the Investor Designees under Section 4.2.

Section 4.4 Termination. If not otherwise stipulated, this Agreement shall
terminate automatically (without any action by any party hereto) as to each
Stockholder as of the later of (i) when such Stockholder no longer owns any
shares of Common Stock, or (ii) when such Stockholder no longer has the right to
nominate any directors to the Board pursuant to Article III hereof.

Section 4.5 Limits on Transfer or Issuance of Class B Common Stock. The parties
each acknowledge and agree that no shares of Class B Common Stock may be
Transferred or issued unless a corresponding number of New TMM Units are
Transferred or issued therewith (including any transfers or issuances of shares
of Class B Common Stock held in treasury or otherwise, by the Company or any of
its subsidiaries) and that the Company will not register any Transfers of shares
of Class B Common Stock that do not satisfy this Section 4.5.

 

13



--------------------------------------------------------------------------------

Section 4.6 Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable such provision shall be construed by
limiting it so as to be valid, legal and enforceable to the maximum extent
provided by law and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 4.7 Entire Agreement; Amendment.

(a) This Agreement (together with the U.S. Parent Governance Agreement and the
Canadian Parent Governance Agreement) sets forth the entire understanding and
agreement between the parties with respect to the transactions contemplated
herein and supersedes and replaces any prior understanding, agreement or
statement of intent, in each case written or oral, of any kind and every nature
with respect hereto. This Agreement or any provision hereof may only be amended,
modified or waived, in whole or in part, at any time by an instrument in writing
signed by each of the Principal Sponsors with respect to which this Agreement is
not terminated; provided that (i) the prior written consent of any Investor
shall be required for any amendment, modification or waiver that would have a
disproportionate adverse effect in any material respect on the rights of such
Investor relative to the other Investors and (ii) the prior written consent of
the holders of the Majority in Interest of the Company Shares then held by the
Other Stockholders shall be required for any amendment, modification or waiver
that would have a disproportionate and adverse effect in any material respect on
the rights of Other Stockholders under this Agreement relative to the Investors.

(b) No waiver of any breach of any of the terms of this Agreement shall be
effective unless such waiver is expressly made in writing and executed and
delivered by the party against whom such waiver is claimed. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as otherwise expressly provided herein,
no failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

Section 4.8 Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.
Counterpart signature pages to this Agreement may be delivered by facsimile or
electronic delivery (i.e., by email of a PDF signature page) and each such
counterpart signature page will constitute an original for all purposes.

Section 4.9 Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and

 

14



--------------------------------------------------------------------------------

shall be given, made or delivered by personal hand-delivery, by facsimile
transmission, by electronic mail, by mailing the same in a sealed envelope,
registered first-class mail, postage prepaid, return receipt requested, or by
air courier guaranteeing overnight delivery (and such notice shall be deemed to
have been duly given, made or delivered (a) on the date received, if delivered
by personal hand delivery, (b) on the date received, if delivered by facsimile
transmission, by electronic mail or by registered first-class mail prior to 5:00
p.m. prevailing local time on a Business Day, or if delivered after 5:00 p.m.
prevailing local time on a Business Day or on other than a Business Day, on the
first Business Day thereafter and (c) two (2) Business Days after being sent by
air courier guaranteeing overnight delivery), at the following addresses (or at
such other address as shall be specified by like notice):

if to the Company to:

 

Taylor Morrison Home Corporation

4900 North Scottsdale Road, Suite 2000

Scottsdale, AZ 85251

Attention:      Darrell Sherman,      Vice President and General Counsel
Facsimile:      (866) 390-2612 E-mail:      dsherman@taylormorrison.com with a
copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention:      John C. Kennedy      Lawrence G. Wee Facsimile:      (212)
757-3990 E-mail:      jkennedy@paulweiss.com      lwee@paulweiss.com

if to the TPG Investor, to:

 

TPG Global, LLC

301 Commerce Street, Suite 3300

Fort Worth, TX 76102

Attention:      Ronald Cami Facsimile:      (415) 743-1501 E-mail:     
rcami@tpg.com with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention:      Alfred O. Rose      Julie H. Jones Facsimile:      (617)
951-7050 E-mail:      alfred.rose@ropesgray.com      julie.jones@ropesgray.com

 

15



--------------------------------------------------------------------------------

if to the Oaktree Investor:

 

Oaktree Capital Management, L.P.

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Attention:      Kenneth Liang Facsimile:      (213) 830-6293 E-mail:     
kliang@oaktreecapital.com with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention:      George E.B. Maguire      Jasmine Ball Facsimile:      (212)
909-6836 E-mail:      gebmaguire@debevoise.com      jball@debevoise.com

if to the JHI Investor, to:

 

JHI Holding Limited Partnership

c/o JHI Advisory Inc.

Suite 3260 - 666 Burrard Street

Vancouver, British Columbia

Canada V6C 2X8

Attention:      G. Gail Edwards Facsimile:      (604) 648-6685 E-mail:     
gedwards@jhinvest.com with a copy (which shall not constitute notice) to:

McCarthy Tétrault LLP

1300 - 777 Dunsmuir Street

Vancouver, British Columbia

Canada V7Y 1K2

Attention:      Cameron Belsher Facsimile:      (604) 622-5674 E-mail:     
cbelsher@mccarthy.ca

 

16



--------------------------------------------------------------------------------

Section 4.10 Governing Law. THIS AGREEMENT AND ANY RELATED DISPUTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

Section 4.11 Jurisdiction. ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING
IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF DELAWARE OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFORE) THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING. ANY ACTIONS OR PROCEEDINGS TO ENFORCE
A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN ANY
JURISDICTION.

Section 4.12 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO WAIVES, AND COVENANTS THAT SUCH
PARTY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING
ARISING OUT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH THE DEALINGS OF ANY SHAREHOLDER OR THE GENERAL PARTNER IN
CONNECTION WITH ANY OF THE ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER IN CONTRACT, TORT OR OTHERWISE. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 4.12 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH IT IS RELYING AND WILL
RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.12
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 4.13 Specific Performance. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them by
this Agreement and that, in the event of any such failure, an aggrieved party
will be irreparably damaged and will not have an adequate remedy at law. Any
such party shall therefore be entitled (in addition to any other remedy to which
such party may be entitled at law or in equity) to injunctive relief, including
specific performance, to enforce such obligations, without the posting of any
bond, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.

 

17



--------------------------------------------------------------------------------

Section 4.14 Subsequent Acquisition of Shares. Any equity securities of the
Company acquired subsequent to the date hereof by a Stockholder shall be subject
to the terms and conditions of this Agreement.

[Signature pages follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

Taylor Morrison Home Corporation By:  

/s/ Darrell Sherman

Name:     Darrell Sherman Title:     Vice President, General Counsel and
Secretary

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

TPG TMM HOLDINGS II, L.P. By:   TPG TMM Holdings II GP, ULC,   its general
partner By:  

/s/ Ronald Cami

  Name:   Ronald Cami   Title:   Vice President and Secretary

 

[Signature Page to TMHC Stockholders Agreement]



--------------------------------------------------------------------------------

OCM TMM HOLDINGS II, L.P. By:   OCM TMM Holdings II GP, ULC,   its general
partner By:  

/s/ Derek Smith

  Name:   Derek Smith   Title:   Authorized Signatory By:  

/s/ Kenneth Liang

  Name:   Kenneth Liang   Title:   Authorized Signatory

 

[Signature Page to TMHC Stockholders Agreement]



--------------------------------------------------------------------------------

JHI Holding Limited Partnership, by

its General Partner, JHI Advisory Ltd.

By:  

/s/ Joe S. Houssian

  Name:   Joe S. Houssian   Title:   Director

 

[Signature Page to TMHC Stockholders Agreement]



--------------------------------------------------------------------------------

Solely with respect to Section 3.1(e): Sheryl Palmer

/s/ Sheryl Palmer

 

[Signature Page to TMHC Stockholders Agreement]